Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the amounts of claims 4 and 5 refer to the sum total of both inhibitors or each are 0.0001-5.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015060512 in view of Yoshida 2016/0289499.
WO2015060512 suggests a sealant for LED’s of (A) unsaturated polysiloxanes, (B) a polysiloxane having an epoxy group and an unsaturated group, (C) a polysiloxane having a SiH group and (D) a platinum catalyst.
As the reference’s (A), table 1 exemplifies blends of 50-60 parts polysiloxane A1, 8-25 parts polysiloxane A2, and 0-7 parts A3.

Polysiloxane A1 is of the formula found in paragraph 111:
(Me2ViSiO1/2)0.1(PhSiO3/2)0.9  

In a generic formula RaSiO(4-a)/2  the above formula would have 90% of “a” being 1 and 10% being 3. On average a= 1.2

Polysiloxane A2 is of the formula found in paragraph 116:
(Me2ViSiO1/2)0.1(PhMeSiO2/2)0.9

In a generic formula RaSiO(4-a)/2  the above formula would have 90% of “a” being 2 and 10% being 3. On average a= 2.1

Collectively, polysiloxane A1 + A2 qualify as applicant’s “A”.
A large portion of the “R” are phenyl given 90% of the units have at least one phenyl as “R”. 

A3 (paragraph 123) is tetravinyl, tetramethyl cyclotetrasiloxane. This is one of applicant’s preferred inhibitors “E” of applicant (see paragraph 45 of spec). 

The reference’s polysiloxane (C) having a SiH group may be a mixture of any of compounds 9-14 (paragraph 70). Each of compounds 9-12 as well as 14 qualify as applicant’s linear “B”. Compound 13 of the reference (paragraph 80) is phenyltris(dimethylsiloxy) silane which qualifies as applicant’s branched “B” with p=0.75 and s=0.25. This structure has 10 “R” substituents, 6 being methyl, 3 being “H” and one being phenyl. For the “R’s” other than hydrogen, 1 of 7 are phenyl. It would have been obvious to employ a combination of compound 13 with any of the other SiH compounds.

The reference’s unsat/epoxy functional polysiloxane (B) is preferably of the formula 1a (paragraph 121):
	(PhSiO3/2)0.5(ViSiO3/2)0.2(EpMeSiO2/2)0.3
This corresponds to applicant’s “C” with R21 being Ph; R22 being Vi; R23 being epoxy and methyl; b=0.5; c=0.2; d=0.3; e=f=0
The amounts of this unsat/epoxy functional siloxane is exemplified @ 5 parts per 88 or 10 per 73 of applicant’s “A” + “B” (table 1).

The reference’s platinum catalyst qualifies as applicant’s “D”.
The reference (paragraph 28)  teaches the ratio of unsaturated groups (from all ingredients) to SiH groups should be 0.9: to 1.1:1. Excluding the unsaturation provided by the small amount of tetravinyl, tetramethyl cyclotetrasiloxane would easily be within applicant’s 0.1-5 SiH/Vi ratio.
	
	WO2015060512 does not suggest the inclusion of a second inhibitor.
 Yoshida 2016/0289499 (paragraph 42) discloses hydrosilyation inhibitors for prolonging the usable life of sealing materials for LED’s. Yoshida exemplifies (#1,2) using a combination of tetramethyltetravinyl cyclotetrasiloxane and ethynylcyclohexanol  as the inhibitor(s).
	It would have been obvious to add ethynylcyclohexanol to WO2015060512’s composition to delay curing.

In regards to applicant’s dependent claims:
Polysiloxane A1 (Me2ViSiO1/2)0.1(PhSiO3/2)0.9 meets applicant’s branched formula of claim 2 with R12  being phenyl, methyl and vinyl; g=0.9; i=0.1; h=j=k=0.
WO2015060512 (paragraph 59) suggests A3 (the tetramethyltetravinyl cyclotetrasiloxane can be used in amounts of 0-7 parts. Yoshida (paragraph 42,43) teaches the amount of inhibitor(s) be 0.01-3 parts and exemplifies 0.52 parts and 1.33 parts in examples 1 and 2 respectively.


Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
Applicant argues that WO2015060512 does not suggest using a combination of a linear SiH polysiloxane and a branched SiH polysiloxane.
This is not convincing. The reference (paragraph 70) clearly states the SiH compounds 9-14 can be used alone or a mixture thereof.
Arguments regarding the simultaneous use of two inhibitors are unconvincing. Yoshida exemplifies such a combination of inhibitors in a similar system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        9/29/22